﻿Mr. President, it gives
me great pleasure to join others in congratulating you
on your election to the presidency of this session of the
General Assembly. This is not only a recognition of
your wisdom and ability to successfully guide the work
of this important session, but also a demonstration of
the high regard the international community has for
your country, the Czech Republic.
I would also like to take this opportunity to pay
tribute to your predecessor, His Excellency Mr. Han
Seung-soo of the Republic of Korea, for the exemplary
manner in which he guided the work of the fifty-sixth
session.
On behalf of my Government, I would like to
extend a very warm welcome to Switzerland on its
admission to the membership of this Organization. We
are eagerly looking forward to welcoming the
Democratic Republic of Timor-Leste into our midst
shortly.
Eight days ago, the friendly people of the United
States remembered, with profound sorrow, the death
and destruction inflicted upon them by murderous acts
of terrorism on 11 September 2001. Those brutal and
cowardly acts sent waves of deep shock and anger
throughout the world. My country was quick to
condemn the attacks and to express its solidarity with
the people of the United States. We shared their grief,
and we extended our sympathies to the American
people. Today, with our modest resources, we stand
with the international community in the global fight
against terrorism and in banishing the scourge of
terrorism from the face of the earth.
My country believes that the United Nations, the
primary global organization responsible for the
maintenance of international peace and security, must
play the central role in the fight against terrorism. We
were encouraged by the swift response of the Security
Council, taken under Chapter VII of the Charter, after
the horrifying attacks on the United States last year.
Total compliance with Security Council resolution
1373 (2001), which details the measures to be taken by
the international community in combating terrorism, is
of utmost importance. My country also believes that it
is essential to strengthen the existing national, regional
and international legal framework against terrorism if
we are to effectively fight this war. The proposed
comprehensive convention on international terrorism
and the international convention for the suppression of
acts of nuclear terrorism need to be finalized as soon as
possible.
The unprecedented economic ramifications of the
events of Nine-Eleven were enormous. Small island
developing States like my own have not recovered
from the adverse economic effects of the events yet,
thus demonstrating the vulnerability of our economies.
Our losses were immeasurable. Nonetheless, recent
developments in the area of international economic
cooperation appear encouraging. The Doha agenda and
the Monterrey consensus offer new hope for achieving
sustainable development. The transformation of those
commitments into concrete action, and achievement of
the Millennium Development Goals depends on forging
a new form of partnership with shared responsibility
between the developing countries and the rest of the
world. We expect the developed countries to fulfil their
part of the understandings, while the developing
countries endeavour to fulfil their obligations.
My country, the Maldives, has made considerable
economic strides in the past. With the continued
assistance of the international community, we have
demonstrated the effectiveness of official development
assistance (ODA). It is true that two decades of
political stability, and sound social and fiscal policies,
5

combined with hard work, have improved the standard
of living of our people. We are immensely proud of our
modest achievements and grateful to those who helped
us. Yet, our narrow economic base poses formidable
challenges to our desire for continued economic
growth.
Globalization and trade liberalization have added
new dimensions to our difficulties. The inherent
structural weaknesses of our economy convince us that
the preferential access to markets and concessional
capital we now enjoy as a least developed country have
no alternative form of compensation. Quite simply, we
cannot sustain our development without these special
treatments.
These considerations compel us to strongly resist
the call for the graduation of our country from the list
of least developed countries. We genuinely believe that
the international community should continue assisting
us in our quest to overcome the structural constraints
impeding our arrival at a level of sustainable growth
until we overcome the inherent vulnerabilities of our
economy.
The Committee for Development Policy will
present its recommendations on the question of
graduation of the Maldives from the list of least
developed countries to the substantive session of the
Economic and Social Council in the year 2003. We
urge the Committee to complete the necessary
groundwork, in accordance with all the relevant
Economic and Social Council and General Assembly
resolutions, before it gives its views on this very
important matter.
A fortnight ago, we met in Johannesburg at the
World Summit on Sustainable Development to take
stock of our achievements since the Earth Summit in
Rio 10 years ago. The facts are disappointing and
discouraging. What we have achieved over the past 10
years is far less than what we have not. And, while
apathy keeps progress curbed, environmental
degradation of the world is continuing unabated. If we
are to halt and reverse environmental degradation, we
must not only pledge urgent action but also take it. As
President Abdul Gayoom of the Republic of Maldives
emphasized in his address to the World Summit on
Sustainable Development, for sustainable development
to happen,
“Agenda 21 must be implemented. The Kyoto
Protocol must be universally honoured. The
Barbados Programme of Action must be carried
out. The Millennium Development Goals must be
reached”.
My country, the survival of which is threatened by
climate change, therefore remains concerned over
inaction and indifference with regard to the
implementation of the plans of action for
environmental protection and sustainable development.
Turning to another issue, we have been
witnessing an unprecedented deterioration of the
situation in Palestine and the Middle East. The Israeli
Government has killed the peace process and has
driven the region to the brink of war. Its acts of
aggression and the use of excessive force, coupled with
political assassinations, the destruction of vital
installations and infrastructure, blockades and
economic suffocation of the Palestinian people, are all
designed to frustrate the prospects for an independent
Palestinian State. We condemn these dastardly actions
and call on the international community to persuade
Israel to withdraw from all occupied Palestinian
territories and to respect all relevant Security Council
resolutions. The Maldives has consistently supported
the just struggle of the Palestinian people to regain
their inalienable rights and to establish an independent
Palestinian State with Al-Quds as its capital.
We believe that the United Nations has an
important role to play in bringing the two sides back to
the negotiating table. We recognize the efforts of the
Quartet, and encourage its members, especially the
United States, to remain actively engaged in the search
for a just, permanent and lasting peace in the region.
Disarmament and arms control measures should
remain a high priority on the international agenda. The
international community must unite and act
collectively to strengthen and enforce the non-
proliferation regimes. The Maldives is party to all
major multilateral instruments relating to arms control
and disarmament, including the Treaty on the Non-
Proliferation of Nuclear Weapons and the
Comprehensive Nuclear-Test-Ban Treaty. We call on
those countries that are not party to those instruments
to accede to them as soon as possible. Furthermore, my
country believes that the establishment of nuclear-
weapon-free zones and zones of peace in various parts
of the world can contribute immensely to the efforts of
the international community in this regard.
6

As well, we should vigorously pursue our efforts
and enforce verifiable measures to rid the world of
biological and chemical weapons that can cause mass
destruction. My country, therefore, believes that
bilateral, regional and multilateral approaches must be
reinforced and that they must complement one another
if we are to free the world of those deadly weapons. We
believe also that, on global issues, there should be a
sincere commitment to multilateralism and trust in the
multilateral institutions. The United Nations must not
only be placed at the centre of multilateral processes,
but should remain the principal player responsible for
grappling with these important global issues, which
have such a great bearing on international peace and
security.
In conclusion, allow me to reiterate the firm
commitment of the Maldives to the principles and
purposes enshrined in the Charter of the United
Nations. We firmly believe that the United Nations
requires reform and restructuring. The aim of the
reform process should be the enhancement of the
credibility, legitimacy and universal character of the
O1rganization. This involves the reform of the Security
Council, a new working relationship, and a strong
enforcement regime within the United Nations and
among its Member States.
Together with other members of the international
community, the Maldives will work to uphold and
promote the objectives of the United Nations. We
remain convinced that the United Nations is the only
organization that is capable of creating a more peaceful
and prosperous world for humanity.





